                                              DECLARATION

        I, Darlene Sheffield, hereby declare under the pains and penalties of perjury that the

 following is true and correct and based on personal knowledge:

 1.     I am 60 years old. I live in Jacksonville, Florida.

 2.     I make this Declaration in support of Plaintiffs' action because my daughter, Shari

 Jackson, and I were previously affected by Defendants' failure to conduct an ex partereview        of
 Shari's continued Medicaid eligibility after the termination of Shari's adoption subsidy.

3'       Shari is diagnosed with an intellectual disability and seizure disorder. Shari is at times

incontinent. She is non-verbal and   a   non-reader. For all activities of daily living, she requires

physical assistance, modeling, or verbal prompts. She requires constant supervision and

significant physical intervention with day to day care.

4.      I adopted Shari on November      10,   2005. By virtue of an Adoption Assistance Agreement

and because Shari has significant medical and habilitative needs, Shari received an adoption

subsidy and Medicaid until her twenty-first birthday.

5.      In February 2018,I began to work with Jacksonville Area Legal Aid, Inc. ("JALA") to

enroll Shari in Florida's Home and Community Based Services Medicaid waiver (,,waiver")

administered by Florida's Agency for Persons with Disabilities ("APD"). Shari required

immediate enrollment on this waiver, which otherwise has a lengthy waitlist, because she needs

private duty nursing services and was no longer entitled to those services under Florida's

Medicaid state plan when she turned      2l   onApril 28, 2018. JALA assisted me with Shari's

waiver enrollment by filing a "crisis application" (an application for immediate waiver

enrollment) and communicating directly with APD about their processing of that application.
 6.       On   April      18, 2018, in her efforts to work   with JALA to process Shari's crisis application,

 Diana Martin, Senior Human Program Services Manager for APD, notified JALA via email that

 Shari's Medicaid was scheduled to end on April 30, 2018. A copy of that email correspondence

is attached hereto as Exhibit #1. At the time APD emailed JALA about Shari's Medicaid

termination date, the Florida Department of Children and Families ("DCF") had not provided

verbal or written notice to me or Shari about the termination of Shari's Medicaid.

7.        As previously stated, Shari's Medicaid eligibility based on her receipt of an adoption

subsidy was scheduled to terminate on            April 30, 2018   because she turned twenty-one on   April
28,2018 and the Adoption Assistance Agreement authorized a subsidy only through Shari's

twenty-first birthday.

8'        JALA sent a letter to DCF on my behalf asking that they reinstate Shari's Medicaid

eligibility.   ,See   Exhibit#2    attached   hereto. In response to JALA's advocacy, DCF conducted an

ex   parte review and continued Shari's Medicaid eligibility.

9.       If JALA      had not assisted me with maintaining Shari's Medicaid eligibility,      I would not

have known how to ensure that Shari did not lose her health benefits. I did not know that Shari

was entitled to a written notice of her Medicaid termination, an ex          parte rcview of her continued

Medicaid eligibility, or a hearing if DCF had followed through with the termination.

12.      In light of the foregoing, I am concerned that other Medicaid recipients will experience

the same issue and I support efforts to request relief from this Court to prevent others from

suffering the same injuries.

Dated:                b


                                                      DARLENE SHEFFIELD
Exhibit #I
6t13t2019                                                           Jacksonville Area Legal Aid, lnc Mail - Crisis application - Shari Jackson




                                                                                                                Katy Debriere <katy.debriere@jaxlegalaid.org>
 ,n,. {1.:ratvli 1t ,\9{ n l, i;l:
                                     ^,:)




  Crisis application - Shari Jackson
  Katy Debriere               <katy.debriere@axlegalaid.org>                                                                             Wed, Apr 18,2018 at 3:13 PM
  To   : Diana Marti n <Diana.   @apdcares.org>
                                            M   artin
  Cc: Leslie Richards <Leslie.Richards@apdcares.org>, Adene Gibbs <Arlene.Gibbs@apdcares.org>

       We can start the process in the next couple of weeks. With your permission, I would really like to be involved in your
       communications with DCF to make sure this is done correctly. Otherwise, I will likely have to be filing a fair hearing
       request which is not an efficient use of anyone's time.


       Katy DeBriere
       Managing Attorney
       Northeast Florida Medical Legal Partnership
       Jacksonville Area Legal Aid, lnc.
       126 W. Adams Street
       Jacksonville, FL 32202
       (904) 356-8371, ext. 333
       (e04) 356-8780 (FAX)
       katy.debriere@axlegalaid.org

       Com plete an           NFM      LP referral      :   http_g/goo. gllforms/D   DPD   rVrP hrccOkxe2

       A law firm is sending this message; it is intended for the exclusive use
       of the individual or entity that is the named addressee and may contain
       information that is privileged or confidential or otherwise legally
       exempt from disclosure. lf you are nol the named addressee or an
       employee or agent responsible for delivering this message to the named
       addressee, you are not authorized to read, print, retain, copy or
       disseminate this message or any part of it. lf you have received this
       message in error, please notifl me immediately by e-mail, discard any
       paper copies and delete all electronic files of this message.

       On Wed, Apr 18, 2018 at 3:10 PM, Diana Martin <Diana.Mariin@apdcares.org> wrote

          Can she apply for SSD now?



          From: Katy Debriere <katy.debriere@jaxlegalaid.org>
          Sent: Wednesday, April 18,2018 3:09 PM
          To: Diana Martin <Diana.Martin@Apdcares.Org>
          Cc: Leslie Richards <Leslie.Richards@Apdcares.Org>; Arlene Gibbs <Arlene.Gibbs@apdcares.org>
          Subject: Re: FW: Crisis application - Shari Jackson



          Her adoption assistance agreement ends at                           21. lt is one of the reasons we requested the crisis application




          Katy DeBriere
          Managing Attorney
          Northeast Florida Medical Legal Partnership
          Jacksonville Area Legal Aid, lnc.
          126 W Adams Street
          Jacksonville, FL 32202
          (904) 356-8371, ext. 333
https://mail.google.com/mail/u/0?ik=101t747644&view=pt&search=all&permmsgid=msg-a%3As%3A-4376772930556049490&dsqt=1&simpl=msg-a..                                  1t't5
6t'13t2019                                          Jacksonville Area Legal Aid, lnc Mail - Crisis application - Shari Jackson

       (e04) 356-8780 (FAX)
       katy.debriere@jaxlegalaid.org



       Complete an           N   FM   LP referral   :   https/goo. gltformstDDPDrVrPhrccokxe2



       A law firm is sending this message; it is intended for the exclusive use

       of the individual or entity that is the named addressee and may contain

       information that is privileged or confldential or otherwise legally

       exempt from disclosure. lf you are not the named addressee or an

       employee or agent responsible for delivering this message to the named

       addressee, you are not authorized to read, print, retain, copy or

       disseminate this message or any part of            it.   lf you have received this

       message in error, please notifi7 me immediately by e-mail, discard any

       paper copies and delete all electronic files of this message.



       On Wed, Apr 18, 2018 at 3:07 PM, Diana Martin <Diana.Martin@apdcares.org> wrote

             I   just review, and her Medicaid will end on 0413012018. Do you know why?



             From: Katy Debriere <katy.debriere@jaxlegalaid.org>
             Sent: Wednesday, April18,2018 3:05 PM
             To: Diana Martin <Diana.Martin@Apdcares.Org>
             Cc: Leslie Richards <Leslie.Richards@Apdcares.Org>; Arlene Gibbs <Adene.Gibbs@apdcares.org>
             Subject: Re: FW: Crisis application - ShariJackson



             She does not have SSI or SSDI, but she is currently a Medicaid enrollee based on adoption assistance Medicaid




             Katy DeBriere
             Managing Attorney
             Northeast Florida Medical Legal Partnership
             Jacksonville Area Legal Aid, lnc.
             126 W. Adams Street
             Jacksonville, FL32202
             (904) 356-8371, ext. 333
             (e04) 356-8780 (FAX)
             katy. debriere@jaxleg alaid.org




             Complete an         N   FM   LP referral : httpglgoo.      gl/forms/DDPDrVrPhrccOkxe2



             A law firm is sending this message; it is intended for the exclusive use

             of the individual or entity that is the named addressee and may contain

https://mail.google.com/mail/u/0?ik=1011747644&view=pt&search=all&permmsgid=msg-a%3Aso/o3A-4376772930556049490&dsqt=1&simpl=msg-a.   2t',t5
611312019                                       Jacksonville Area Legal Aid, lnc Mail - Crisis application - Shari Jackson

          information that is privileged or confidential or otherwise legally

          exempt from disclosure. lf you are not the named addressee or an

          employee or agent responsible for delivering this message to the named

          addressee, you are not authorized to read, print, retain, copy or

          disseminate this message or any part of       it.   lf you have received this

          message in error, please notify me immediately by e-mail, discard any

          paper copies and delete all electronic files of this message.



          On Wed, Apr 18,2018 at 3:01 PM, Diana Martin <Diana.Martin@apdcares.org> wrote

             Katy, we need to work with Medicaid for eligibility, does she have SSD?



             From: Katy Debriere <katy.debriere@jaxlegalaid.org>
             Sent: Wednesday, April 18, 2018 2:54 PM
             To: Diana Martin <Diana.Martin@Apdcares.Org>
             Gc: Leslie Richards <Leslie.Richards@Apdcares.Org>; Arlene Gibbs <Arlene.Gibbs@apdcares.org>
             Subject Re: FW: Crisis application - Shari Jackson


             Diana, that's great; thank you. lf your crisis team approves, must the application go through any further steps
             (outside of DCF's role)?




             Katy DeBriere
             Managing Aftorney
             Northeast Florida Medical Legal Partnership
             Jacksonville Area Legal Aid, lnc.
             126 W. Adams Street
             Jacksonville, FL32202
             (904) 356-8371, ext. 333
             (eo4) 356-8780 (FAX)
             katy.debriere@jaxlegalaid.org



             Complete an NFMLP referral: http/goo.gl/forms/DDPDrVrPhrccokxe2


             A law firm is sending this message; it is intended for the exclusive use

             of the individual or entity that is the named addressee and may contain

             information that is privileged or confidential or otherwise legally

             exempt from disclosure. lf you are not the named addressee or an

             employee or agent responsible for delivering this message to the named

             addressee, you are not authorized to read, print, retain, copy or

             disseminate this message or any part of          it.   lf you have received this

             message in error, please notify me immediately by e-mail, discard any

https://mail.google.com/mail/u/O?ik=10'1f747644&view=pt&search=all&permmsgid=msg-a%3As%3A-4376772930556049490&dsqt=1&simpl=msg-a..   3t15
6t't3t2019                                   Jacksonville Area Legal Aid, lnc Mail - Crisis application - Shari Jackson
             paper copies and delete all electronic files of this message.



             On Wed, Apr 18, 2018 at 2:48 PM, Diana Martin <Diana.Martin@apdcares.org> wrote

               Hi Katy,



               I just receive the QSI and MCM report for Shari crisis packet, I will review the complete packet and get with the
               crisis team during next week, then we will send our Notice with

               Our determination. Thank you!




               Sincerely,


               Diana M. Martin
               Sr. Human Services Program Manager
               Agency for Persons with Disabilities
               Northeast Region         - Field office 12
               210 N. Palmetto Avenue, Suite 312
               Daytona Beach, Fl. 32114
               (386) 947-4022, Fax {386) 238-4753

               email: Diana.Martin@apdcares.org
                           http:llapdcares.orgl


               From : Katy Debriere <katy.debriere@axlegalaid. org>
               Sent Wednesday, April 18, 2018 2:28        PM
               To: Diana Martin <Diana.Martin@Apdcares.Org>; Leslie Richards <Leslie.Richards@Apdcares.Org>
               Cc: Arlene Gibbs <Arlene^Gibbs@apdcares.org>
               Subject: Re: FW: Crisis application - Shari Jackson


               Hi Diana,



               Do you have an update on this application? I'm scheduled to talk with the client and would like to know where
               the application is in the process.



               Thanks so much!



               Katy


https://mail.google.com/mail/u/0?ik=101f747644&view=pt&search=all&permmsgid=msg-a%3As%3A-4376772930556049490&dsqt=1&simpl=msg-a...   4115
6t't3t20't9                                        Jacksonville Area Legal Aid, lnc Mail - Crisis application - Shari Jackson



                Katy DeBriere
                Managing Aftorney
                Northeast Florida Medical Legal Partnership
                Jacksonville Area Legal Aid, lnc.
                'l 26 W. Adams Street

                Jacksonville, FL32202
                (904) 356-8371, ext. 333
                (e04) 3s6-8780 (FAX)
                katy.debriere@axlegalaid.org



                Complete an        N   FM   L   P referral   :   https:(goo. gl/formslDDPDrVrPhrccokxe2



                A law firm is sending this message; it is intended for the exclusive use

                of the individual or entity that is the named addressee and may contain

                information that is privileged or confidential or otherwise legally

                exempt from disclosure. lf you are not the named addressee or an

                employee or agent responsible for delivering this message to the named

                addressee, you are not authorized to read, print, retain, copy or

                disseminate this message or any part of            it. lf you have received     this

                message in error, please notify me immediately by e-mail, discard any

                paper copies and delete all electronic files of this message.



                On Mon, Mar 26, 2018 at 4:35 PM, Diana Martin <Diana.Martin@apdcares.org> wrote'

                   Perfect, thanks for the information.



                   From : Katy Debriere <katy.       d   ebriere@axlegal    ai   d.org>
                   Sent Monday, March 26,2018 4:34                PM
                   To: Diana Martin <Diana.Martin@Apdcares.Org>
                   Gc: Arlene Gibbs <Arlene.Gibbs@apdcares.org>
                   Subiect: Re: FW: Crisis application - ShariJackson


                   Hi Diana,



                   Below is the information I have for the client. lf you can't reach her, please let me know and I'll make sure to
                   connect you. Thank you for your time on this case!




                     Applicant Name [EDITI



                                                     Darlene Edwards [Edit]

https://mail.google.com/mail/u/O?ik=1O11747644&view=pt&search=all&permmsgid=msg-a%3As%3A-4376772930556049490&dsqt=1&simpl=msg-a       5115
611312015                                       Jacksonville Area Legal Aid, lnc Mail - Crisis application - Shari Jackson

                                        Name




                     Applicant Phone #s IEDITI



                              I{ome Plrone




                     Address



                                      Address




                       County of   Residence     DUVAL




                         Count-v of   Dispute    DUVAL




                    Mailing Address IEDITI




                          lVlailing Address




                                Safe Email




https://mail.google.com/mail/u/O?ik=1O1f747644&view=pt&search=all&permmsgid=msg-a%3Aso/o3A-4376772930556049490&dsqt=1&simpl=msg-a...   6/15
611312019                                    Jacksonville Area Legal Aid, lnc Mail - Crisis application - Shari Jackson

                  Katy DeBriere
                  Managing Attorney
                  Northeast Florida Medical Legal Partnership
                  Jacksonville Area Legal Aid, lnc.
                  126 W. Adams Street
                  Jacksonville, FL32202
                  (904) 3s6-8371, ext. 333
                  (e04) 356-8780 (FAX)
                  katy.debriere@jaxlegalaid.org



                  Complete an      N   FM LP   referral:    httpslygoo.glfformslDDPDrvrPhrccokxe2



                  A law firm is sending this message; it is intended for the exclusive use

                  of the individual or entity that is the named addressee and may contain

                  information that is privileged or confidential or otherwise legally

                  exempt from disclosure. lf you are not the named addressee or an

                  employee or agent responsible for delivering this message to the named

                  addressee, you are not authorized to read, print, retain, copy or

                  disseminate this message or any part of       it. lf you have received this
                  message in error, please notiff me immediately by e-mail, discard any

                  paper copies and delete all electronic files of this message.



                  On Mon, Mar 26, 2018 at 4:21 PM, Diana Martin <Diana.Martin@apdcares.org> wrote'

                     Good afternoon Katy,



                     Can you please confirm address and phone number for Shari Jackson, we want to schedule the QSI and
                     MCM report for the crisis review. Thank you!



                     Sincerely,


                     Diana M. Martin
                     Sr. Human Services Program Manager

                     Agency for Persons with Disabilities
                     Northeast Region          - Field office'12
                     210 N. Palmetto Avenue, Suite 312
                     Daytona Beach, Fl. 32114
                     (386) 947-4022, Fax (385) 238-4753

                     email: Diana.Martin@apdcares.org
https://mail.google.com/mail/u/0?ik=101f747644&view=pt&search=all&permmsgid=msg-a%3As%3A-4376772930556049490&dsqt=1&simpl=msg-a..   7115
611312019                                       Jacksonville Area Legal Aid, lnc Mail - Crisis application - Shari Jackson

                                  http://apdcares.org/



                      ct'(:i6iIIII         C$rlKilr6rgJ TOm                  grH.rrff

                     From: Katy Debriere <katy.debriere@jaxlegalaid.org>
                     Sent Tuesday, March 13,2018 12:10 PM
                     To: Diana Martin <Diana.M artin@Apdcares. Org>
                     Cc: Leslie Richards <Leslie.Richards@Apdcares.Org>; Adene Gibbs <Arlene.Gibbs@apdcares.org>
                     Subject: Re: FW: Crisis application - Shari Jackson


                     Thank you Diana. Dr. Nathawad's office told me they would send the CP dx. today. Additionally, if Ms.
                     Sheffield is able to secure a letter from the school re: lQ testing, I will forward it to your immediate
                     attention. I appreciate your work on this malter.



                     Sincerely,



                     Katy




                     Katy DeBriere
                     Managing Attorney
                     Northeast Florida Medical Legal Partnership
                     Jacksonville Area Legal Aid, lnc.
                     126 W Adams Street
                     Jacksonville, FL32202
                     (904) 356-8371, ext. 333
                     (e04) 356-8780 (FAX)
                     katy.debriere@jaxlegalaid.org



                     Complete an       N   FM   LP referral : https/goo.gl/forms/DDPDrVrPhrccokxe2


                     A law firm is sending this message; it is intended for the exclusive use

                     of the individual or entity that is the named addressee and may contain

                     information that is privileged or confidential or othenvise legally

                     exempt from disclosure. lf you are not the named addressee or an

                     employee or agent responsible for delivering this message to the named

                     addressee, you are not authorized to read, print, retain, copy or

                     disseminate this message or any part of          it.   lf you have received this

                     message in error, please notify me immediately by e-mail, discard any

https://mail.google.com/mail/u/0?ik=101f747644&view=pt&search=all&permmsgid=msg-a%3As%3A-4376772930556049490&dsqt=1&simpl=msg-a...   8/15
6t13120',!9                                   Jacksonville Area Legal Aid, lnc Mail - Crisis application - Shari Jackson
                     paper copies and delete all electronic files of this message.



                     On Tue, Mar 13, 2018 at 12:04 PM, Diana Martin <Diana.Martin@apdcares.org> wrote'

                        Good morning,



                        This application is under review by our eligibility team, we still awaiting for CP diagnosis, and lQ
                        testing. Please let me know if you need any other information on the case. Thank you!



                        Sincerely,


                        Diana M. Martin
                        Sr. Human Services Program Manager

                        Agency for Persons with Disabilities
                        Northeast Region           - Field ofttce 12
                        210 N. Palmetto Avenue, Suite 312
                        Daytona Beach, Fl. 321'14
                        (386) 947-4022, Fax {385) 238-4753

                        email: Diana.Martin@apdcares.org
                                    http:I/apdcares.org/
                                             r,!




                         oP,t}i6s
                                   I tI I {0rrf{rs6vfi,roT}f ffffitfiv

                        From : Katy Debriere <katy. debriere@jaxlegalaid.org>
                        Sent: Tuesday, March 13,2018 10:51 AM
                        To: Leslie Richards <Leslie.Richards@Apdcares.Org>
                        Gc: Adene Gibbs <Arlene.Gibbs@apdcares.org>; Diana Martin <Diana.Martin@Apdcares.Org>
                        Subject: Re: FW: Crisis application - Shari Jackson


                        Have you received the information you need to process the application? I called Ms. Sheffield today
                        and asked her to have the school write a letter as to why they did not complete lQ testing. I know you
                        were also waiting on the CP diagnosis from Dr. Nathawad's oflice. Please let me know what you need
                        further.



                        Thanks,




https://mail.google.com/mail/u/O?ik=101f747644&view=pt&search=all&permmsgid=msg-a%3Aso/o3A-4376772930556049490&dsqt=1&simpl=msg-a...   9/15
6t13t2019                                      Jacksonville Area Legal Aid, lnc Mail - Crisis application - Shari Jackson

                        Katy




                        Katy DeBriere
                        Managing Attorney
                        Northeast Florida Medical Legal Partnership
                        Jacksonville Area Legal Aid, lnc.
                        126 W Adams Street
                        Jacksonville, FL32202
                        (904) 356-8371, ext. 333
                        (e04) 356-8780 (FAX)
                        katy.debriere@axlegalaid.org



                        Complete an       N   FM LP    referral:     http5/goo.gl/forms/DDPDrVrPhrccokxe2



                        A law firm is sending this message; it is intended for the exclusive use

                        of the individual or entity that is the named addressee and may contain

                        information that is privileged or confidential or otherurise legally

                        exempt from disclosure. lf you are not the named addressee or an

                        employee or agent responsible for delivering this message to the named

                        addressee, you are not authorized to read, print, retain, copy or

                        disseminate this message or any part of         it.   lf you have received this

                        message in error, please notify me immediately by e-mail, discard any

                        paper copies and delete all electronic files of this message.



                        On Wed, Feb 28, 2O18 al4:32 PM, Leslie Richards <Leslie.Richards@apdcares.org> wrote:

                           Diana was able to locate the application so if you could send any additional information to Diana and
                           Arlene, we will handle it in-house. Thanks, Leslie



                           Leslie Richards

                           NE Regional Operations Manager

                           3631 Hodges Blvd.

                           Jacksonville, Fl. 32224

                           Tel: 386-254-3953

                           Fax: 386-238-4753



                           From: Katy Debriere [mailto: katy.debriere@axlegalaid.org]
                           Sent Wednesday, February 28,2018 4:27                PM
                           To: Leslie Richards <Leslie.Richards@Apdcares.Org>
                           Cc: Arlene Gibbs <Arlene.Gibbs@apdcares.org>
                           Subject: Re: FW: Crisis application - Shari Jackson
https://mail.google.com/mail/u/O?ik=1O1f747644gyisur=pt&search=all&permmsgid=msg-a%34s%3A4376772930556049490&dsqt=1&simpl=msg-a...   10/15
61',!312019                                   Jacksonville Area Legal Aid, lnc Mail - Crisis application - Shari Jackson



                           They mentioned that are preparing for a site visit tomorrow, but should be able to send something by
                           Friday. I will make sure it gets sent. Thank you both!




                           Katy DeBriere
                           Managing Attorney
                           Northeast Florida Medical Legal Partnership
                           Jacksonville Area Legal Aid, lnc.
                           126 W. Adams Street
                           Jacksonville, FL 32202
                           (904) 356-8371, ext. 333
                           (e04) 3s6-8780 (FAX)
                           katy.debriere@jaxlegalaid.org



                           Complete an NFMLP referral: httplgoo.gl/forms/DDPDrVrPhrccokxe2


                           A law firm is sending this message; it is intended for the exclusive use

                           of the individual or entity that is the named addressee and may contain

                           information that is privileged or confidential or othenvise legally

                           exempt from disclosure. lf you are not the named addressee or an

                           employee or agent responsible for delivering this message to the named

                           addressee, you are not authorized to read, print, retain, copy or

                           disseminate this message or any part of         it.   lf you have received this

                           message in error, please notify me immediately by e-mail, discard any

                           paper copies and delete all electronic files of this message.



                           On Wed, Feb 28, 2018 al4:25 PM, Leslie Richards <Leslie.Richards@apdcares.org> wrote:

                              I will check with Diana. lt would be great if the physician can get us documentation of the CP
                              diagnosis. That would be the easiest route. Thanks for your continued help!! Leslie




                              Leslie Richards

                              NE Regional Operations Manager

                              3631 Hodges Blvd.

                              Jacksonville, Fl. 32224

                              Tel: 386-254-3953

                              Fax: 386-238-4753




https://mail.google.com/mail/u/0?ik='!01f747644&view=pt&search=all&permmsgid=msg-a%3As%3A-4376772930556049490&dsqt=1&simpl=msg-a...   '11115
6t13t2019                                    Jacksonville Area Legal Aid, lnc Mail - Crisis application - Shari Jackson

                             From: Katy Debriere [mailto:katy.debriere@jaxlegalaid. org]
                             Sent: Wednesday, February 28,2018 4:21 PM
                             To: Leslie Richards <Leslie.Richards@Apdcares.Org>
                             Cc: Adene Gibbs <Arlene.Gibbs@apdcares.org>
                             Subject Re: FW: Crisis application - ShariJackson


                             Yes, I think Shari's primary care physician, Dr. Nathawad, sent over the application to Diana
                             Martin on February 23,2018. The email would have come from Chanda Jones. Also, I spoke
                             with Dr. Nathawad today and she reminded me that Shari is also diagnosed with cerebral palsy.
                             Her office plans to send some additional records on Friday. lf you need those sent to a specific
                             person, please just let me know.



                             Thank you so much for all of your help in this case. I really, really appreciate it!




                             Katy DeBriere
                             Managing Attorney
                             Northeast Florida Medical Legal Partnership
                             Jacksonville Area Legal Aid, lnc.
                             126 W Adams Street
                             Jacksonviile, FL32202
                             {904) 356-8371, ext. 333
                             i904) 356-8780 (FAX)
                             katy.debriere@jaxlegalaid.org



                              Complete an      N   FM   LP referral    :   https/goo.gl/forms/DDPDrVrPhrccokxe2



                             A law firm is sending this message; it is intended for the exclusive use

                              of the individual or entity that is the named addressee and may contain

                              information that is privileged or confidential or othenarise legally

                              exempt from disclosure. lf you are not the named addressee or an

                              employee or agent responsible for delivering this message to the named

                              addressee, you are not authorized to read, print, retain, copy or

                              disseminate this message or any part of         it. lf you have received this
                              message in error, please notify me immediately by e-mail, discard any

                              paper copies and delete all electronic files of this message.



                              On Wed, Feb 28, 2018 al4:15 PM, Leslie Richards <Leslie.Richards@apdcares.org> wrote:

                                 HiKaty,



                                 We researched the application and cannot determine where it was sent since Easter Seals
                                 does not have a copy. Could you ask her mother where it was sent? Was it emailed? lf so,
                                 could she re-email it to me so that we can get started. Thanks, Leslie

https://mail.google.com/mail/u/0?ik=101f747644&view=pt&search=all&permmsgid=msg-a%3As%3A-4376772930556049490&dsqt= t &simpl=msg-a... 12115
6t't3t2019                                    Jacksonville Area Legal Aid, lnc Mail - Crisis application - Shari Jackson



                                 Leslie Richards

                                 NE Regional Operations Manager

                                 3631 Hodges Blvd.

                                 Jacksonville, Fl. 32224

                                 Tel: 386-254-3953

                                 Fax: 386-238-4753




                                 From: Dana Quigley
                                 Sent: Tuesday, February 27,20"18 3:29 PM
                                 To: Leslie Richards <Leslie.Richards@Apdcares.Org>
                                 Subject: FW: Crisis application - Shari Jackson



                                 Leslie, As discussed, here is the crisis application for Shari Jackson.



                                 Sincerely,



                                 m,t*@. Arg*l

                                 Dana E. Quigley, Esq.

                                 Deputy GeneralCounsel            I   HIPAA Privacy Official

                                 Offi ce of General Counsel

                                 Florida Agency for Persons with Disabilities

                                 4030 Esplanade Way
                                 Tallahassee, Florida 32399

                                 Tel: (850) 922-9512

                                 Fax: (850) 410-0665

                                 Email: Dana.Quigley@APDCares.Org




                                 From: Katy Debriere [mailto:katy.debriere@jaxlegalaid.org]
                                 Sent Tuesday, February 27,2018 3:11 PM
                                 To: Dana Quigley <dana.quigley@apdcares.org>
                                 Subject Crisis application - Shari Jackson



https://mail.google.com/mail/u/0?ik=101f747644&view=pt&search=all&permmsgid=msg-a%3Aso/o3A-4376772930556049490&dsqt=1&simpl=msg-a...   '13115
61',!312019                                   Jacksonville Area Legal Aid, lnc Mail - Crisis application - Shari Jackson

                                 Dear Dana



                                 Enclosed please find a letter and supporting document asking that your agency undertake a
                                 determination as soon as possible regarding the eligibility of my client, Shari Jackson, for crisis
                                 priority enrollment in the iBudget waiver.



                                 As always, l'm available if you have any questions or concerns



                                 Sincerely,



                                 Katy



                                Katy DeBriere
                                Managing Attorney
                                Northeast Florida Medical Legal Partnership
                                Jacksonville Area Legal Aid, lnc.
                                126 W. Adams Street
                                Jacksonville, FL 322A2
                                (904) 356-8371, ext. 333
                                (904) 356-8780 (FAX)
                                katy.debriere@jaxlegalaid.org



                                 Complete an NFMLP referral: httplgoo.gl/iormslDDPDrVrPhrccokxe2


                                A law firm is sending this message; it is intended for the exclusive use

                                 of the individual or entity that is the named addressee and may contain

                                 information that is privileged or confidential or otherwise legally

                                exempt from disclosure. lf you are not the named addressee or an

                                employee or agent responsible for delivering this message to the named

                                addressee, you are not authorized to read, print, retain, copy or

                                disseminate this message or any part of           it.   lf you have received this

                                 message in error, please notify me immediately by e-mail, discard any

                                 paper copies and delete all electronic files of this message.


                                 CONFIDENTIALITY NOTICE: The information contained in this email-along with any
                                 attachments-may contain privileged and confidential information that is exempt from public
                                disclosure, including individual health information which is protected by federal and state
                                privacy laws. This transmission is intended solely for the review and use of the intended
                                recipient. lf you are not the intended recipienl, you are notified that any review. use.
                                 dissemination, or duplication is strictly prohibited by law lf you have received this email in
                                 error, please report it to the sender and permanently destroy all copies of the original
                                 message.




https://mail.google.com/mail/u/0?ik=1O1f747644&view=pt&search=all&permmsgid=msg-a%3As%3A-4376772930556049490&dsqt='l &simpl=msg-a...   141'15
6t13t2019                                    Jacksonville Area Legal Aid, lnc Mail - Crisis application - Shari Jackson




https://mail.google.com/mail/u/O?ik=1011747644&view=pt&search=all&permmsgid=msg-a%3As%3A-4376772930556049490&dsqt=1&simpl=msg-a...   15115
Exhibit #2
                           Jacksonville Area Legal Aid, fnc.
                                   A Wealth of Justice for Those Who Have Neither
 u222 Sm Msrco Avenue                             r' 126 W. Adsms Strc€t             f1825 N. Oruge Ave., Rm. 103
 St. Augustinc, FL 32084                          Jacksonville, FL 32202-3849        Crcen Cove Springs, FL 32O43
 Phone: (9O4) 827-9921                            Phone; (904) 356-8371              Phone: (904) 284-841O
 Fsx: (9O4) 827-9978                              Fax: (W4} 724-1587                 Fu: {904) 284-8485


                                                 April 19,2018

John Jackson, General Counsel
Office of the General Counsel
Florida Department of Children & Families
 1317 Winewood Blvd. Building 2,Rm.204
Tallahassee,FL 32399
850-488-238 1 (Telephone)
850 -922-3947 (Facsimile)
j ohn. iackson@ myfl families. com




Via email

          RE: Due Process Rights in Adoption Assistance Medicaid including the rights of Shari

          Jackson        (DOB:           /;   SSN:                  ;
Dear Mr. Jackson,

          I am writing to you in regards to Due Process rights in Adoption Assistance Medicaid                as


a general    policy issue,   as   well, as to request that your agency resolve the matter of my current

client, Shari Jackson, before her rights under Medicaid are violated described in this letter.

Speaking first to my general concem, I have had multiple interactions with Departrnent                of

Children & Families (DCF) Northeast Regional Office regarding the policy and practice to

terminate Medicaid eligibility under adoption assistance agreements without providing notice

and opportunity to be heard to the affected individual(s). This policy violates the U.S.

Constitution's guarantee of due process as well as federal and state Medicaid laws. Four (a) of

the cases I have had within the past two years have ultimately resolved and my clients' Medicaid

reinstated; however, each case poses identical problems demonstrating that this is a systemic

issue requiring corrective        action. The significant stress and potential for irreparable injury on my

clients and their families along with the time and resources expended by both of our offices to


                                                            I
                           Jacksonville Area Legal Aid, Inc.
                              A Wealth of f ustice for Those Who Have Neither
 [J222 Sm Marco Avenw                          / 126 W. Adams Street                t1825 N. Ormge Ave., Rm. 303
 St. Augurtinc. FL 32084                       Jacksonville, FL 12202-3849          Crccn Cove Springs, FL 3204,1
 Phone: (904) 8??-9921                         Phone; {9&l) 356-8371                Phonei (9O4) 284-8410
 Fax: (9t14) 827-99?8                          Fu: (9O4) 22d-1587                   Fil: {904) 284-8485


resolve the matters is tremendous. Through DCF taking corrective action, these problems can be

avoided in the future not only for my clients, but statewide. Thus, we ask that your client issue a

policy transmittal clarifying the legal requirements to its regional offices.

           ln regards to my current individual client, Shari Jackson is a significantly disabled twenty

year old woman who was born on        A                     Ms. Jackson was adopted by her mother,

Darlene Edwards on November 10, 2005. By virtue of an adoption assistance agreement

between the state and Ms. Edwards, Ms. Jackson is a Medicaid recipient (Medicaid ID#

7823801892) until the month after she turns age twenty-one. In an email dated            April 18,2018,

Diana Martin, Senior Human Program Services Manager for the Agency for Persons with

Disabilities ("APD") Northeast Region, notified my office that Shari's Medicaid is scheduled to

end on    April 30, 2018.1 Neither DCF nor any of its contractors have notified Ms. Jackson and

Ms. Edwards in writing that Ms. Jackson's Medicaid is scheduled to terminate. In line with my

concerns discussed in this letter, I ask that DCF take the following steps immediately so that Ms.

Jackson's rights are safeguarded:     (l)   complete an ex-parte review to determine Ms. Jackson's

eligibility for any other category of Medicaid including SSI Related Medicaid, and (2) provide

formal written notice of the termination of Ms. Jackson's Medicaid if the ex-parte review does

not conclude she continues to be eligible including the opportunity to be heard and continue

benefits pending the outcome an administrative hearing. The following legal analysis supports

my request for statewide corrective action as well as my individual client's relief.




I
  My office is currently working with the APD to examine whether Shari Jackson is entitled to immediate
enrollment in the iBudget Home and Community Based Waiver because Ms. Jackson's caretaker is under extreme
duress.

                                                        2
                           Jacksonville Area Legal Aid, Inc.
                                 A Wealth of Justice for Those Who Have Neither
 U?22 Sm Msrco Avenue                           / 126 W. Adams Strc€t                   [J825 N. Orange Ave., Rm. 103
 St, Au8ustine, FL 32084                        Jacksonville, FL 32202-38'19            Crcen Cove Spritrgs, FL 12041
 Phone: (m4) 8?7-992 t                          Phone: (904) 356-83? I                  Phone: {904) 284-8410
 Faxr (9O4) 827-99?8                            Fu: (9O4) 224-1587                      Fil: (904) 284-8485


          I. When DCF takes action to terminate a child receiving Medicaid pursuant to an

          adoption assistance agreement. DCF must provide adequate notice of the beneficiary's

          notice and hearine rights. including explanation of the reasons for the termination. the

          right to request a fair hearing. and the circumstances in which coverage will be continued

          pendins the hearing.

          Children who are eligible for Medicaid pursuant to an adoption assistance agreement, like

all beneficiaries, are entitled to notice and opportunity to be heard, including continued coverage

pending the outcome of the appeal, when DCF terminates their Medicaid because they have

reached the age of majority under the agreement. Medicaid coverage pursuant to adoption

assistance agreements is authorized by       Title XIX of the Social Security Act. 42 U.S.C.             $

1396a(a)(lOXeXi)(I); 42 U.s.c. $ 1396a(a)(10)(AXiiXVilr);42 c.F.R. 5 43s.227. Florida is

required by federal law to cover some of these children, and does so.          .See   Fla. Stat. $ 409.903(4).

Additionally, Florida has elected to cover children age 18 and younger under the federal optional

coverage category. See Florida Medicaid State Plan, Attachment 2.2-A; see also, Fla. Stat.                     $


409.9$();         Fla. Stat. $ 409.166.

          The assistance must be made "in accordance with federal requirements for Title XD(                       of

the Social Security Act and the provisions of state law." Fla. Stat. $ 409.902(1). More

specifically, if DCF takes action to terminate an individual from Medicaid, it must provide the

recipient with notice of the intended action that is timely and adequate in its content. 42 C.F.R.

$$431.206(b),431.210,435.912,435.919.              Generally,thisnoticemustbeprovidedl0days

before the intended action is to take place. 42 C.F.R. $$ 431.206, 43I.211,431.214.



                                                          3
                              Jacksonville Area Legal Aid, Inc.
                                   A Wealth af Justice for Those Who Have Neither
    3?22 Sm Marco Avcnue                          r' 126 ril. Adams Street                     1J825 N. Ormge Ave., Rrn. 103
    St, Augustine, FL 32084                       Jacksonville. FL 3?202-38 49                 Crcen Cove Springs, FL 12O43
    Phone: (904) 827-9921                         Phone: {904} 35G8371                         Phoae: (904) 284-8410
    Fax: (904) 827-99?8                           FMt (W4}224-1587                             Fu: (904) 284-8485


Furthermore, the recipient is entitled to aid paid pending the outcome of their appeal. 42 C.F.R.

$   $ 43 1.21 0(e), 43 1.230, 435.930(b).

       I.          When DCF terminates adoption assistance Medicaid it must conduct an ex oarte

                   review and then provide notice of the outcome of that review as well as provide an

                   opporhrnity to be heard.

             When Medicaid is terminated, DCF must conduct an ex parte review to determine

       whether a beneficiary is eligible for any other category of Medicaid prior to terminating the

       child from Medicaid completely. Rule 65A-1 .702(4)(a), F.A.C.; 42 C.F.R. $ 435.903;

       Crippen v. Kheder, T4l F.2d 102, (6th Cir. 1984). According to DCF's own policy and in

       accordance with federal Medicaid law, after DCF conducts an ex parte review, it must then

       provide adequate and timely notice of the outcome of the review to the affected individual.

       Rule 654-1 .704(4)(b), F.A.C.;     Id.. ln addition, if the affected individual          wishes to challenge

       DCF's ex parte determination, the individual may request a hearing to do so and is entitled to

       aid paid pending the outcome of the appeal. Id.

             In sum, DCF's current policy of terminating the Medicaid of an individual aging out of

       their adoption assistance agreement without first providing timely notice of that termination

       or an opportunity to be heard violates federal Medicaid               law. ln our   experience, the adoptive

       parent(s) of special needs children rely on their Medicaid eligibility for daily care. Baffled

       by the Medicaid eligibility system as it relates to their children and often having signed the

       agreements almost 17 or 18 years previously, the families are shocked and dismayed to learn

       (often informally through a provider or their managed care organization) that their adopted

       child's Medicaid has ended without formal notice. Ms. Jackson's case provides a clear

                                                           4
                           Jacksonville Area Legal Aid, Inc.
                              A Wealth of Justice for Those Who Have Neither
 fl?22 Sm Mqrco Avenue                       r' 126 W. Adams Street                 U825 N. Ormge Ave., Rm. 303
 St. Augustine, FL 3?084                     Jacksonville, FL 32202-38'19           Omn Cove Springs, FL 32043
 Phone: (9O4) 82?-9921                       Photre: (904) 356-8371                 Phone: (904) 284-8410
 Fax: (9O4) E27-9978                         FMt $A4j?24-1587                       Fu:   (904) 284-8485



     example of these systemic issues. As such, we would like to resolve this issue quickly and in

    partnership with the Departrnent. If we are unable to resolve the matter, however, we plan to

     file suit.

          Given the urgency of Ms. Jackson's current circumstances, I ask that you please respond

    to this letter in writing by Monday, April 23,2018. You can mail the correspondence to my

    attention at: 126 West Adams St., Jacksonville, Florida, 32202 or email to:

    katy.debriere@jaxlegalaid.org. Thank you for your prompt affention to this matter.

                                                             Sincerely,

                                                             /s/Kat.v DeBriere

                                                             Katy DeBriere
                                                             Managing Attorney
                                                             Northeast Florida Medical Legal Parbnership
                                                             Jacksonville Area Legal Aid, Inc.



CC: Lynn Hewitt, Esq. - lynn.hewitt @myflfamllies.com
David Tucker, Esq. - david.tucker@myflfarnilies.com
Yvette Burch - Yvette.burch@myfl families.com
Dana Quigley, Esq. - dana.quigley@apdcares.org
Leslie Richards - leslie.richards@apdcares. org
Diana Martin - diana.martin@apdcares.org




                                                      5
